GULOTTA, Judge
(dissenting).
I agree with the majority that the record contains inferences of impropriety and I concur with the decision to call the case to the attention of the Attorney General. Nevertheless, the party who initially promoted the unlawful arrangement profits from the decision reached by the majority. The bank has not been afforded the opportunity to develop evidence relating to its knowledge of these negotiations and their unlawful purpose. Furthermore, we have not been briefed on whether the bank as the assignee has any greater right than Korner has under the circumstances of the instant case. The basis upon which the majority has reached its decision has not been argued, either in brief or orally. I dissent from the reversal of the trial court’s decision without affording opportunity for re-argument or for possible remand, if on rehearing, a remand is deemed proper.